        Case 1:19-cv-00065-TJC Document 31 Filed 08/06/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED SPECIALTY INSURANCE                       CV 19-65-BLG-TJC
COMPANY, INC,

                   Plaintiff,                    ORDER

vs.

PREFERRED CONTRACTORS INS.
CO. RISK RETENTION GROUP,
LLC,

                    Defendant.

      Defendant has filed a motion for extension of time to respond to Plaintiff’s

Motion for Summary Judgment. (Docs. 27, 30.) Good cause appearing,

      IT IS HEREBY ORDERED that Defendant shall file a response by August

20, 2020.

      IT IS ORDERED.

      DATED this 6th day of August, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
